t c memo united_states tax_court clark d and janis l pulliam petitioners v commissioner of internal revenue respondent docket no filed date robert j schuckit and richard o kissel ii for petitioners russell d pinkerton for respondent memorandum findings_of_fact and opinion dawson judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 a and b for a substantial_understatement_of_income_tax the principal issue for decision is whether the distribution by pulliam funeral homes p c homes to petitioner clark d pulliam of big_number shares of common_stock in pulliam deckard funeral chapel p c chapel on date constituted a distribution on which no gain_or_loss is recognized under the provisions of sec_355 the resolution of this issue depends upon whether the spin-off of chapel from homes was used principally as a device for the distribution of earnings_and_profits of homes in contravention of sec_355 if the spin-off of chapel from homes was not used principally as a device for the distribution of earnings_and_profits a new and alternative issue not determined in the notice_of_deficiency and not pleaded in respondent's answer but first raised by respondent at trial and on brief is whether homes distributed enough stock with the consent of counsel for the parties the chief_judge reassigned this case after the death of judge irene f scott to judge howard a dawson jr for disposition on the existing record all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated in chapel to constitute control within the meaning of sec_368 as required by sec_355 the notice_of_deficiency sent to petitioners determined that in the event it is decided that mr pulliam did not receive dividends of dollar_figure from homes mr pulliam received dollar_figure in as a downpayment on an installment_sale of percent of his stock in chapel which petitioners did not report on their federal_income_tax return for that year this alternative determination was not placed in issue by petitioners likewise petitioners did not allege errors in their petition with respect to the disallowance of a personal_exemption deduction an adjustment to itemized standard deductions and the assertion of an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation together with attached exhibits are incorporated herein by this reference clark d pulliam and janis l pulliam petitioners resided in robinson illinois at the time they filed their petition in this case according to mr pulliam's testimony the dollar_figure was omitted from petitioners' federal_income_tax return but it was later reported and an advance_payment was made on the deficiency determined for pulliam funeral homes p c homes is a corporation chartered in the state of illinois and doing business in crawford county illinois the business was founded in by troy l pulliam jr it was incorporated as a professional_service_corporation in troy l pulliam jr was the sole owner of homes' stock from until his death in his son clark d pulliam mr pulliam purchased all the stock of homes in and since that time he has been the sole shareholder director and president of homes mr pulliam is a licensed funeral director and embalmer in the state of illinois he has served as coroner of crawford county illinois he is a decorated air force veteran who served in vietnam prior to date homes operated three funeral homes located in the rural eastern illinois towns of robinson oblong and hudsonville robinson has a population of about big_number and oblong has a population of about big_number oblong is located approximately miles west of robinson the main offices of homes are located in robinson where mr pulliam has his personal office and manages all the homes sites all three of the funeral homes are modern well-maintained facilities homes is a successful and profitable business in mr pulliam was paid a salary of dollar_figure prior to homes had not paid any dividends and it had unappropriated retained earnings_of dollar_figure on date on date mr pulliam owed homes dollar_figure the loans made to him had no stated_interest rate and were payable on demand they were used primarily to finance petitioners' new residence they began building their new residence after completing the building and remodeling of homes' funeral facilities the oblong funeral home of homes was originally built as a residence in and was converted to a funeral parlor in the last major renovation of the oblong facility occurred in the oblong funeral home was given excellent appearance and maintenance ratings in the appraisal made by vandelyn r pine dated date the total number of funeral services conducted during the years through at the oblong facility was as follows the number of funeral services conducted at the oblong facility averaged between and funerals per year during the years and earl l deckard mr deckard a licensed funeral director and embalmer in illinois was employed by homes or chapel from date until mid-1994 he worked at the robinson facility through and then worked at the oblong facility for the remainder of his employment from through mr deckard lived in the upper level of the oblong facility he then moved into his own home beginning in he was the resident manager and embalmer at oblong where he was in charge of day-to-day operations of the funeral home he was the only full-time_employee at the oblong facility although it had a part-time secretary and a part-time receptionist mr deckard also assisted at homes' other facilities on an as needed basis mr deckard was a key_employee of homes he was well connected in both the oblong and robinson communities he was raised in oblong graduated from high school there and was a member of the community club village board and the police and fire commission he was also a member of a large church prior to mr deckard had spoken to mr pulliam about acquiring a financial interest in the oblong facility but mr pulliam was not then interested in selling any of his ownership in homes or oblong until his son david had an opportunity to choose his vocation mr deckard was not interested in any minority ownership in homes he later so indicated in writing that he had absolutely no interest in a minority interest in pulliam funeral home p c also prior to mr pulliam and mr deckard had some disagreements regarding the operation of the oblong facility consequently in early mr deckard purchased property adjacent to his residence on which he intended to construct and operate his own funeral home in oblong mr pulliam discovered that mr deckard had purchased the property in oblong and that he planned to construct and operate a funeral home in competition with homes this would have caused homes to lose a key_employee homes would also have lost business in the small market area of oblong and vicinity and it would have had an adverse impact on its profits upon learning of mr deckard's intent mr pulliam summarily terminated his employment in date he then requested his attorney max tedford mr tedford to prepare a formal termination letter to mr deckard after mr deckard's employment was terminated mr pulliam experienced some problems in the oblong facility he and mr tedford discussed what could be done to rectify the situation mr tedford advised him and suggested that a negotiation meeting with mr deckard be arranged a meeting was held in date in mr tedford's office attended by mr pulliam mr deckard and their wives an informal agreement was reached whereby mr deckard would acquire an ownership_interest in the oblong facility and would be reemployed at a salary and bonus the corporate minutes of homes dated date stated as follows the sole stockholder and director of pulliam funeral homes pc conducted a special meeting of said corporation at the corporate offices pincite west main st robinson illinois for the purpose of considering an offer from long-time employee earl l deckard to purchase an interest in the business of oblong illinois after consideration it was decided that mr deckard could purchase up to of the oblong location after a spin-off from pulliam funeral homes p c into pulliam-deckard funeral chapel p c in which clark d pulliam would be the sole stockholder and from which up to of the stock could be sold to earl l deckard it was decided to use vanderlyn r pine and associates to do the appraisal and all fees and costs associated with the spin-off and sale would be borne by the buyer and seller on a split it was further agreed that date would be the preferred target date to coincide with calendar year- end and that progress towards that sale would be easily accomplished a sale price to be established by appraisal will be agreed to in writing by the parties and all accounting and legal matters resolved prior to sale after the july meeting mr pulliam provided his accountants kemper cpa group and his lawyer mr tedford with information and data and requested that they plan the transactions and prepare the necessary written agreements mr pulliam his attorney and his accountants agreed on the spin-off and other transactions before the formation of chapel and the distribution of all its stock to mr pulliam he selected and contacted the appraiser vanderlyn r pine he was billed for the dollar_figure appraisal fee he contacted and hired the attorney mr tedford and the accountants kemper cpa group mr tedford had three conferences with mr pulliam between date and date mr tedford had no contacts with mr deckard during that period all of the agreements were prepared by mr tedford all of the agreements were structured by mr tedford and the accountants mr deckard was unrepresented in the transactions a spin-off agreement executed by mr pulliam and mr deckard on date provided in pertinent part as follows whereas pulliam funeral homes p c is currently engaged in the funeral business in crawford county illinois and whereas clark d pulliam is the sole shareholder of pulliam funeral homes p c and whereas pulliam funeral homes p c proposes to transfer to pulliam deckard funeral chapel p c the real_estate and improvements and other assets set forth on exhibit a attached heretofore used by it in that portion of its business operation situated in oblong illinois in return for all the issued and outstanding shares of pulliam deckard funeral chapel p c and to simultaneously transfer to clark d pulliam the sole shareholder of pulliam funeral home p c all of said outstanding and issued shares of pulliam deckard funeral chapel p c and whereas pulliam funeral home p c and pulliam deckard funeral chapel p c are desirous of entering into an agreement for the purpose of securing the transfer to pulliam deckard funeral chapel p c of the above-described assets of pulliam funeral homes p c and the ultimate transfer to the sole shareholder of pulliam funeral homes p c of the issued and outstanding shares of pulliam deckard funeral chapel p c now therefore in consideration of mutual covenants and undertakings of the respective parties hereto it is agreed as follows pulliam funeral homes p c does hereby agree to transfer into pulliam deckard funeral chapel p c effective date all of those assets more particularly identified on exhibit a which is attached hereto and incorporated herein by this reference simultaneous with the transfer of the assets as provided for in paragraph above pulliam deckard funeral chapel p c agrees to transfer to pulliam funeral homes p c all of the issued and outstanding shares of stock of pulliam deckard funeral chapel p c which in turn will transfer said shares to its sole shareholder clark d pulliam it is the intention of all parties hereto that no gain_or_loss for income_tax purposes will be recognized in that said transaction shall constitute a spin-off pursuant to sec_355 of the internal_revenue_code and accordingly it is agreed that the value of the assets transferred shall be their tax basis value as determined by kemper cpa group an agreement dated date to be effective date was signed by mr pulliam and mr deckard the agreement incorporated a stock purchase agreement and an employment agreement the agreement also provided in pertinent part as follows whereas pulliam owns percent shares of the common_stock of pulliam deckard funeral chapel p c an illinois corporation and whereas deckard desires to purchase from pulliam and pulliam desires to sell to deckard percent shares of the common_stock of pulliam deckard funeral chapel p c an illinois corporation now therefore in consideration of the mutual covenants and undertakings of the respective parties hereto it is agreed as follows deckard agrees to purchase from pulliam and pulliam agrees to sell to deckard percent shares of the common_stock of pulliam deckard funeral chapel p c an illinois corporation for the sum of dollar_figure per share for a total of dollar_figure payable by deckard to pulliam as follows a dollar_figure upon execution of this agreement the receipt and sufficiency of which is hereby acknowledged b the remaining balance of dollar_figure together with interest thereon at the rate of percent per annum amortized over a period of years shall be paid_by deckard to pulliam in equal annual installments of dollar_figure which includes principal and interest beginning date and the same amount on the same date of each year thereafter until date at which time the entire remaining balance of principal and interest owing under this agreement must be paid in full payment shall be applied first to pay interest and then to reduce principal d concurrently with the execution of this agreement pulliam shall deliver the stock being sold to deckard to the first national bank in robinson as escrow agent said stock to be endorsed in blank for transfer said escrow agent shall hold the stock being sold until satisfactory proof has been furnished to the escrow agent that the purchase_price hereunder together with interest as herein provided has been fully paid and upon satisfactory proof of payment of the purchase_price in full shall deliver such stock to deckard if deckard shall fail to make any installment_payment when due and shall not correct such failure within days thereafter following notice by pulliam then at the option of pulliam this agreement shall be terminated upon termination the parties shall cause a portion of the stock covered by this agreement to be transferred to deckard said portion being the amount which deckard has made principal payments on based upon a price per share of dollar_figure excluding any fractional shares the balance of the stock shall be transferred to pulliam the escrow agent may conclusively rely on the affidavit of pulliam that deckard is in default hereunder and of pulliam's election to terminate this agreement it is understood and agreed by all parties hereto that the escrow agent assumes no personal liability except for fraud knowingly committed the escrow agent shall be entitled to a reasonable fee for his services under this agreement the cost of such fee shall be shared equally by pulliam and deckard and shall be paid directly to the escrow agent as and when billed e so long as deckard shall not be in default under the provisions of this agreement he shall have all of the voting and other customary rights of a shareholder of record with respect to the stock being purchased from pulliam in the event deckard shall be in default under the provisions of this agreement then his voting and other rights shall cease and such rights shall be vested in pulliam f during the term of this agreement neither deckard nor pulliam shall take any_action to cause any additional shares of common capital stock of the corporation to be issued all costs relating to the formation and organization of pulliam deckard funeral chapel p c an illinois corporation including but not limited to all documents preparation expenses all legal fees accounting fees real_estate and income taxes appraisal fees postage fax charges federal express costs travel_expenses and all other costs incurred shall be paid_by the parties on a prorata basis in relation to their respective stock ownership any of said expenses paid in advance by pulliam or pulliam funeral homes p c shall likewise be reimbursed to pulliam or to pulliam funeral homes p c on said prorata basis deckard agrees not to compete with pulliam or pulliam funeral homes p c under the same terms and conditions as are contained in paragraph of the employment agreement attached hereto and incorporated herein by this reference as exhibit b for a period of three years from the date of this agreement pulliam individually and on behalf of pulliam funeral homes p c agrees not to compete with pulliam deckard funeral chapel p c for funeral business in oblong illinois this agreement shall be governed by the laws of the state of illinois the dollar_figure per share fair_market_value of chapel's stock was based on the appraisal report of vanderlyn r pine dated date which determined that the total fair_market_value of the oblong facility was dollar_figure the net taxable basis of the oblong facility was dollar_figure as of date chapel had total assets of dollar_figure total liabilities of dollar_figure and retained earnings_of dollar_figure as of date according to a financial statement prepared by the kemper cpa group on date a spin-off of homes' assets and liabilities with respect to the oblong funeral home was consummated chapel was incorporated as a professional_corporation to accept transferred assets and liabilities from home a professional_service_corporation license was issued to chapel by the state of illinois on date homes received big_number shares of chapel common_stock and on the same date distributed the big_number shares of chapel stock to mr pulliam as its sole shareholder also on date the big_number shares of chapel common_stock were surrendered by mr pulliam in exchange for two certificates no for shares and no for shares on date mr pulliam transferred certificate no to the first national bank of robinson as escrow agent pursuant to the agreement and stock purchase agreement between him and mr deckard mr pulliam received the initial dollar_figure payment from mr deckard in pursuant to the agreement by the terms of the employment agreement mr deckard was to provide management and other services as funeral director and assist in the overall operation and supervision of the oblong facility and to preserve and increase its goodwill his compensation was dollar_figure per year it contained among other provisions a covenant_not_to_compete with chapel for a period of years after the termination of his employment it also contained a non-solicitation clause and a covenant for the protection of confidential information homes and chapel were engaged immediately after the distribution in the active_conduct of the funeral business the funeral business was actively conducted by homes throughout the 5-year period ending on the date of the distribution in mr deckard paid his first annual installment of dollar_figure to mr pulliam under the agreement petitioners timely paid taxes on that installment_payment mr deckard defaulted in on the installment_sale his employment by chapel then ended he demanded that mr pulliam return the payments he had made but later settled for dollar_figure after defaulting mr deckard abided by his covenant_not_to_compete with chapel which prevented him from working as a funeral director in oblong mr pulliam reacquired almost all of chapel's common_stock as the result of mr deckard's default under the terms of paragraph sec_1 d and e of their agreement at all times after chapel was created as a professional_corporation mr pulliam was president and majority owner of chapel's stock and was in ultimate control of its operations in the notice_of_deficiency respondent determined that mr pulliam received dividends of dollar_figure from homes which were not reported on petitioners' federal_income_tax return for therefore their taxable_income was increased dollar_figure opinion a corporation generally must recognize gain on the sale or distribution of appreciated_property including stock of a subsidiary however distributions of subsidiary stock in divisive transactions governed by section are tax-free to sec_355 distribution of stock and securities of a controlled_corporation a effect on distributees - general_rule -if- a a corporation referred to in this section as the distributing_corporation - i distributes to a shareholder with respect to its stock or ii distributes to a security holder in exchange for its securities solely stock_or_securities of a corporation referred to in this section as controlled_corporation which it controls immediately before the distribution b the transaction was not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both but the mere fact that subsequent to the distribution stock_or_securities in one or more of such corporations are sold or exchanged by all or some of the distributees other than pursuant to an arrangement negotiated or agreed upon prior to such distribution shall not be construed to mean that the transaction was used principally as such a device c the requirements of subsection b relating to active businesses are satisfied and d as part of the distribution the distributing_corporation distributes- i all of the stock and securities in the controlled_corporation held by it immediately before the distribution or ii an amount of stock in the controlled_corporation constituting control within the meaning of sec_368 and it is established to the satisfaction of the secretary that the retention by the distributing_corporation of stock or stock and securities in the controlled_corporation was not in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax continued both the distributing_corporation and to the distributee shareholders there are four basic statutory requirements that must be satisfied to have a tax-free corporate_division under sec_355 they are solely stock_or_securities of a controlled_corporation must be distributed to shareholders with respect to their stock in the distributing_corporation or to security holders in exchange for the distributing corporation's securities the distribution must not be used principally as a device for distributing earnings_and_profits the active business requirement of sec_355 must be met and all of the controlled corporation's stock and securities held by the distributing_corporation or enough to constitute control of the controlled_corporation must be distributed in addition to the statutory requirements a corporate business_purpose requirement and a continuity_of_proprietary_interest requirement apply to spin-offs sec_1_355-1 sec_1_355-2 and c income_tax regs petitioners' contentions petitioners contend that the spin-off by homes of the chapel stock to mr pulliam qualifies as a tax-free distribution pursuant to sec_355 they argue that there were strong continued then no gain_or_loss shall be recognized to and no amount shall be includable in the income of such shareholder or security holder on the receipt of such stock_or_securities corporate business purposes for homes to create chapel because it wanted to protect itself from any possible competition by mr deckard in the funeral business in the oblong area and it wanted to reemploy mr deckard as a key_employee to operate and manage the oblong facility they also argue that homes had to distribute chapel's stock to mr pulliam because it was believed that illinois law required funeral homes to be professional service corporations having shareholders who are licensed by the state of illinois as funeral directors and embalmers thus petitioners maintain that both of these corporate business purposes are strong evidence of nondevice which overcomes the evidence that there was principally a device for the distribution of the earnings_and_profits of homes or chapel or both respondent's contentions to the contrary it is respondent's position that this transaction fails to qualify as a tax-free distribution of stock under sec_355 and the applicable regulations respondent argues that there was no corporate business_purpose for the distribution by homes of chapel stock to mr pulliam and that there was no compelling reason to distribute chapel's stock to mr pulliam other than to distribute substantial earnings_and_profits of homes to mr pulliam without being subject_to the dividend provisions of sec_301 it is further argued that when homes distributed the chapel stock illinois law relating to funeral homes did not require that chapel be a professional_service_corporation whose shareholders are licensed funeral directors and embalmers rather than a regular_corporation thus respondent contends that various devices present here clearly show that the transaction was used principally as a device for the distribution of homes' earnings_and_profits in addition respondent asserts that the business objectives of homes could have been satisfied without a distribution to mr pulliam either by having mr deckard purchase percent of the chapel stock from homes or by having mr deckard purchase newly issued chapel stock from chapel device and nondevice at the outset it is important to note that after a spin- off a shareholder can sell or exchange stock in either the spin- off corporation or the distributing_corporation in a transaction qualifying for capital_gains treatment the shareholder will get this favorable capital_gains treatment even though he continues to hold stock representing part of his investment therefore under certain circumstances a spin-off can be used to avoid the ordinary_income tax treatment imposed on dividends to bail out corporate earnings although the differences between the treatment of capital_gains and ordinary_income have narrowed since sec_355 was first enacted capital_gains treatment continues to be preferable in certain respects because of continuing congressional concern that a spin-off might be used to avoid the tax on dividends sec_355 provides that a spin-off cannot qualify as tax-free if it is used principally as a device to distribute earnings_and_profits whether the distribution in this case qualifies as tax-free under sec_355 turns upon the answer to the narrow question of whether the device_factors present in the transaction outweigh the nondevice factors if the device_factors are predominant the spin-off cannot qualify as tax-free because it has been used principally as a device for the distribution of earnings_and_profits of the distributing_corporation homes or the controlled_corporation chapel or both on the other hand if the nondevice factors are strong enough to overcome the device_factors the spin-off will qualify as tax-free sec_1 d and income_tax regs the determination must be based on all the facts and circumstances sec_1_355-2 income_tax regs device_factors a sale of stock after a spin-off is evidence of device sec_1_355-2 income_tax regs a subsequent sale of stock pursuant to an arrangement negotiated or agreed upon before the distribution is substantial evidence of device sec_1_355-2 income_tax regs in this case it was clearly prearranged that after the spin-off of stock in chapel to mr pulliam he would make an installment_sale of shares of that stock to mr deckard thus there is substantial evidence of device generally the greater the percentage of the stock sold after the distribution the stronger the evidence of device in addition the shorter the period of time between the distribution and the sale the stronger the evidence of device sec_1 d iii income_tax regs here percent of chapel's stock was sold to mr deckard and the distribution and the sale of stock were both deemed to have taken effect as of date in no event did the sale take place later than date when shares of chapel stock were placed in escrow with the first national bank of robinson pursuant to the agreement and stock purchase agreement between mr pulliam and mr deckard mr pulliam through his attorney and accountants completely dominated controlled and arranged the creation of chapel and the transfer of all of its shares directly to himself by contrast mr deckard was unrepresented and did not significantly influence the structuring of the transaction or the preparation of the legal documents nondevice factors among nondevice factors is a corporate business_purpose sec_1_355-2 income_tax regs since any spin-off must have a corporate business_purpose to qualify as tax-free this nondevice_factor will always be present to some extent in any qualifying spin-off under the balancing approach adopted in the regulations the stronger the evidence of device the stronger the corporate business_purpose that is necessary to prevent a determination that the transaction was used principally as a device id factors that are relevant in weighing the strength of the business_purpose include the importance of achieving the purpose to the success of the business the extent to which the transaction is prompted by a person not having a proprietary interest in either corporation or by other outside factors beyond the control of the distributing_corporation and the immediacy of the conditions prompting the transaction sec_1_355-2 b and c income_tax regs as reflected in our findings_of_fact two strong corporate business purposes for the spin-off are present in this case if mr deckard had carried out his plans to build and operate a funeral home in oblong in competition with homes it would have divided the funeral business in that area thus having an adverse impact on homes' profits in addition the services of an experienced funeral director and key_employee mr deckard would have been lost to the homes organization these purposes were vitally important to the continued success of homes' business the transaction was prompted by the actions of mr deckard who had no proprietary interest in homes at that time the immediate possible threat of competition to homes in oblong prompted the transaction independent corporate business purposes sec_1_355-2 income_tax regs provides an affirmative requirement that a spin-off have one or more corporate business purposes this is independent of the device test the requirement limits tax-free treatment under sec_355 to spin-offs motivated by non-tax business reasons and thus prevents tax_avoidance opportunities from arising id sec_1_355-2 income_tax regs defines a corporate business_purpose as a real and substantial non-federal tax purpose germane to the distributing_corporation the controlled_corporation or the affiliated_group to which the distributing_corporation belongs although respondent maintains that a purely shareholder purpose will not support a tax-free spin-off there are some situations in which a shareholder purpose may be so intertwined with a corporate business_purpose that it is not practical to separate the two in such a case the transaction is considered carried out for a corporate business_purpose sec_1 b income_tax regs see 303_f2d_14 2d cir reversing and remanding 34_tc_946 on remand tcmemo_1963_187 holding that a shareholder non-tax purpose may be an adequate business_purpose for a spin-off see also 452_f2d_767 1st cir affg 55_tc_490 and wilson v 353_f2d_184 9th cir reversing and remanding 42_tc_914 which approached the business_purpose issue from different theoretical bases in rafferty evidence of lack of business_purpose was considered by the court_of_appeals as bearing on the device requirement in wilson the court_of_appeals assumed that a spin-off must satisfy an independent business_purpose test however both courts reached the same practical result ie a spin-off with a strong bailout potential will qualify under sec_355 only if compelling business purposes for the spin-off can be shown in this case as we have previously indicated independent corporate business purposes existed for the transaction the protection against competition and the retention of a key_employee are both strong and compelling business purposes not only for homes but also for mr pulliam its sole shareholder respondent stresses that there must be a business_purpose not only for dividing the business into separate corporations but also for direct ownership of the corporations by the shareholders see estate of parshelsky v commissioner f 2d pincite 317_f2d_61 2d cir affg tcmemo_1962_151 petitioners assert that they believed illinois law required chapel's shareholders to be individuals who were licensed funeral directors and embalmers rather than a corporation and therefore it was necessary to create chapel as a professional_service_corporation with mr pulliam owning its stock before the installment_sale of shares to mr deckard respondent disputes this assertion as being incorrect and misleading it is argued that illinois law did not require homes to distribute chapel's stock to mr pulliam but it could have held the stock in chapel and sold shares directly to mr deckard thus respondent argues the unnecessary use of a professional_service_corporation coupled with the specious argument that a professional_service_corporation was required by illinois law demonstrates an obvious attempt to structure the transaction to avoid the provisions of sec_355 we agree with petitioners mr pulliam's attorney and accountants reasonably believed that it was necessary to create chapel as a professional_service_corporation and in our judgment their belief was well founded it is unlawful for any person to practice or attempt to practice funeral directing and embalming in the state of illinois without being licensed by that state ill comp stat and west no corporation partnership or association of individuals as such shall be issued a license as a licensed funeral director and embalmer however nothing in the illinois funeral directors and embalmers licensing act restricts licensees from forming professional service corporations under the illinois professional_service_corporation act or from having these corporations registered for the practice of funeral directing ill comp stat west therefore the only way to incorporate chapel was through a professional_service_corporation a professional_corporation means a corporation organized under the illinois professional_service_corporation act solely for the purpose of rendering one category of professional service and which has as its shareholders only individuals who are duly licensed by the state of illinois ill comp stat west no corporation organized under the illinois professional_service_corporation act may issue any of its capital stock to anyone other than an individual who is duly licensed ill comp stat in order to open operate or maintain an establishment under the professional_service_corporation act the corporation must have a certificate of registration one requirement for obtaining the certificate of registration is that the shareholders must be licensed ill comp stat west although unlicensed owners of funeral directing and embalming establishments are allowed under ill comp stat west the unlicensed owner is not allowed to engage in any form of funeral directing and embalming ill comp stat b west in addition ill comp stat west provides that the provisions of the professional_service_corporation act do not repeal modify or restrict provisions of law that regulate several professions except insofar as such laws are in conflict with the provisions of this act the professional_service_corporation act this language indicates that the professional_service_corporation act controls in any real or perceived conflict between the illinois code provisions regarding unlicensed owners hence unlicensed ownership of a professional_service_corporation engaged in funeral directing seems to be barred by ill comp stat west arguably under these illinois corporate requirements we think that initially only mr pulliam and later mr deckard could have held chapel's stock homes could not have done so consequently homes' distribution of chapel's stock to mr pulliam had a definite business_purpose sec_1_355-2 income_tax regs states that a distribution is not carried out for a valid corporate business_purpose if the business_purpose can be achieved through a nontaxable_transaction that does not involve the distribution of stock of a controlled_corporation and which is neither impractical nor unduly expensive in the circumstances of this case we think the corporate business_purpose of bringing mr deckard back as a key_employee of the oblong facility and providing him with a minority interest in chapel could not have been achieved without an installment_sale because of mr deckard's financial condition and the illinois professional_corporation act requirement that licensed individuals be the stockholders of chapel homes could not have owned the chapel stock during the installment_sale consequently we reject respondent's arguments that the business objectives of homes could have been achieved in a nontaxable_transaction without a distribution of chapel stock to mr pulliam both parties have cited and relied on various revenue rulings we have considered them but find that they are factually distinguishable from this case hence we have placed no reliance on them in reaching our conclusion we also find example of sec_1_355-2 income_tax regs to be distinguishable from the facts of the instant case in example corporation x whose stock was owned solely by individual a distributed the stock of y a wholly owned subsidiary of x to a so that individual b a key_employee could afford to purchase stock in x after the distribution of the y stock a sold some of his x stock to b because x could have issued additional shares to give b an equivalent interest in x the sale of x stock by a is deemed to be substantial evidence of device and the transaction is considered to be used principally as a device here by contrast no additional stock could have been issued by homes because mr deckard did not want homes' stock homes could not be a stockholder of chapel under illinois law mr pulliam and homes would not sell homes' stock to mr deckard and in any event mr deckard could not afford to purchase any meaningful amount of homes' stock the entire distribution in example of sec_1_355-2 income_tax regs was made so that the key_employee could afford to buy stock in the distributing_corporation as opposed to the controlled_corporation in this case as a result the fact pattern in example is different from the situation present in the instant case conclusions based on all the facts and circumstances present in this record we conclude on balance that the strong corporate business purposes and nondevice factors outweigh and overcome the device_factors so that the distribution by homes of chapel stock to mr pulliam qualifies as tax-free under sec_355 however we sustain respondent's determination that petitioners are taxable on the dollar_figure received in from mr deckard on the installment_sale of percent of chapel's stock which they did not report on their federal_income_tax return for that year petitioners are also liable for the accuracy-related_penalty under sec_6662 with respect to the dollar_figure omitted from their return respondent raised a new and alternative issue for the first time at trial and on brief that issue is whether homes in substance distributed enough stock in chapel to constitute control within the meaning of sec_368 as required by sec_355 this was not an issue or ground contained in the notice_of_deficiency or in respondent's answer to the petition respondent filed no amendment to the answer raising this issue petitioners have opposed the untimely raising of this issue we agree with petitioners we conclude that the issue is not properly before us and therefore we need not consider it rule a specifically provides that the purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions see also rule b 84_tc_191 affd 796_f2d_116 5th cir 35_tc_365 21_tc_134 to reflect uncontested determinations and our conclusions with respect to the disputed issues decision will be entered under rule
